DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 4 is allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, and 5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chen et al. (Hybrid frequency and phase coding for a high-speed SSVEP-based BCI speller).
As to claim 1, Chen discloses an asymmetric EEG-based coding method for BCls (i.e. as seen in figure 1 Chen discloses a EEG based BCI speller having a hybrid frequency and phase coding capability which is by definition asymmetric EEG-based coding) (See Fig. 1, Pages 3993-3996, comprising the following steps of: 
Step 1: constructing an evoked stimulus module in a BCI system (i.e. the system of figure 1 shows the EEG speller using the BCI interface which stimulate the user to activate the input response) (see Fig. 1, Pages 3993-3996); 
Step 2: sending, by the evoked stimulus module, a hybrid coding visual stimulus to subjects to evoke a specific EEG signal as required (i.e. Chen teaches using the hybrid frequency and phase SSVEP to improve BCI performances) (see Pages 3993, Col. 2, Lines 6-36); 
Step 3: amplifying and filtering the EEG signal by an acquisition module so as to obtain data information (i.e. the system of Chen uses a precise acquisition system to obtain the spelling data from the keyboard based on the EEG signal which requires amplification and filtering) (see Fig. 1, Pages 3994-3995); and 

As to claim 2, Chen teaches the coding method of claim 1, wherein the hybrid coding generated by the evoked stimulus module comprises at least any two combinations of SDMA coding, CDMA coding, FDMA, and phase division multiple access coding (i.e. Chen teaches FDMA and phase division multiple access coding as well as CDMA and SDMA) (see Pages 3993-3994).
As to claim 3, Chen teaches the coding method of claim 2, wherein the hybrid coding generated by the evoked stimulus module comprises SDMA coding, CDMA coding, FDMA, and phase division multiple access coding (i.e. Chen teaches FDMA and phase division multiple access coding as well as CDMA and SDMA) (see Pages 3993-3994).
As to claim 5, Chen teaches the decoding method of claim 2, and Since the claim limitations “wherein Xn E R'c-NKNs are the training sets of pattern k=1, 2, Y C RNcx t is the testing sample, where N is the number of channels in which EEG is collected, Nt is the length of the intercepted signal, and NS is the number of samples in the training set.” do not define the base claim 2 it is ineffective in limiting the scope of claim 2 in any material way (i.e. Chen teaches FDMA and phase division multiple access coding as well as CDMA and SDMA) (see Pages 3993-3994).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Mitra et al. (US Pub: 2017/0172447 A1), Rudzinski et al. (US Pub: 2017/0273585 A1) and Tyler (US Pub: 2012/0289869 A1) are cited to teach other types of EEG application with CDMA coding technology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        April 3, 2021